Exhibit 23 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in Registration Statement No. 333-79979 on Form S-8 of National Bankshares, Inc. of our reports dated March 7, 2012, relating to our audits of the consolidated financial statements and internal control over financial reporting, which appear in the Annual Report to Stockholders, which is incorporated in this Annual Report on Form 10-K of National Bankshares, Inc. for the year ended December 31, 2011. /s/ YOUNT, HYDE & BARBOUR, P.C. Winchester, Virginia March 7, 2012
